                                                                                                      CLERK'S OFFICE US. CIST. COURT
                                                                                                                AT RO.A.NOV.E, V
AO 9 1 (Rev. IIIli) Criminal Complaint                                                                               FiLeD


                                      UNITED STATES DISTRICT COURT                                            DEC 14 l018
                                                                for the
                                                   Western District of Virginia

                  United States of America                         )
                                 v.                                )
                                                                   )      Case No.
                Demauzio Lamontae Adkins
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)


                                                CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  January 31 , 2018             in the county of           Danville City            in the
      Western           D istrict of _ _ _V_ir"""
                                              gi_n-'-
                                                  ia_ _ _ , the defendant(s) violated:

             Code Section                                                    Offense Description
21 U.S.C. § 841(a)                             Distribution of a Controlled Substance

18 U.S.C. § 924(c)(1)                          Carrying a Firearm During and in Relation to a Drug Trafficking Crime




          This crim inal comp laint is based on these facts:

SEE ATTACHED




          0 Continued on the attached sheet.


                                                                                             Complainant 's signature

                                                                                     ATF Special Agent Peter Gonzalves
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                Judge 's signature

City and state:                           Roanoke, VA                           Honorable Magistrate Judge Robert S. Ballou
                                                                                              Printed name and Iitle




          Case 4:19-cr-00001-JLK Document 1 Filed 12/14/18 Page 1 of 4 Pageid#: 1
                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF VIRGINIA
                                DANVILLE DIVISION

IN THE MATTER OF THE ARREST OF: )                                   UNDER SEAL
Demauzio Lamontae Adkins,       )
                                             )                      Case No. - - -- - - -


                         AFFIDAVIT IN SUPPORT OF CRIMINAL
                         COMPLAINT AND ARREST WARRANTS


1.      I, Peter Gonzalves, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
        Explosives (ATF), Washington Field Division, Bristol Post ofDuty, having been duly
        sworn, depose and state as follows:

                                       INTRODUCTION
2.      I am an investigative law enforcement officer of the United States within the meaning of
        Section 2510(7) of Title 18, United States Code, and am empowered by law to conduct
        investigations and to make arrests for the offenses enumerated in Section 2516 of Title
        18, United States Code.

3.      I have been employed as a Special Agent with the ATF since August of 2016. I am
        currently assigned to the Bristol, Virginia Field Office. Prior to becoming an ATF
        Special Agent, I was a Special Agent with the US Department of State, Diplomatic
        Security Service for approximately six years. I am a graduate of the Criminal
        Investigator Training Program at the Federal Law Enforcement Training Center, ATF
        Special Agent Basic Training, and several other training courses relating to criminal
        investigations. I have taken part in numerous federal, state, and local investigations
        concerning violations including document and identity fraud, financial fraud, cyber
        crimes, narcotics and firearms violations.


                               STATEMENT OF PROBABLE CAUSE

4.      On January 31,2018, investigators with the City of Danville, VA Police Department
        (DPD) utilized a Confidential Informant (CI) to make a controlled purchase of suspected
        synthetic marijuana (K2) from Demauzio Lamontae Adkins. DPD investigators met with
        the CI at a predetermined staging location prior to the operation and searched the CI's
        vehicle and person for contraband, currency and weapons with negative results. The CI
        drove to a residence located at 125 Locust Lane in Danville, VA, and met Adkins in the
        front yard. After some brief conversation, the CI returned to the vehicle and Adkins
        entered the front passenger seat of the CI's vehicle. DPD investigators recognized the
        individual entering the CI's vehicle as Demauzio Adkins. The CI gave Adkins $100.00
        in documented US currency, and in return received a plastic bag containing a plant-like
        material believed to be K2. This transaction was audio and video recorded.

                                                 1

     Case 4:19-cr-00001-JLK Document 1 Filed 12/14/18 Page 2 of 4 Pageid#: 2
5.      During the transaction, Adkins and the CI discussed the potential for Adkins to sell
        firearms to the Cl. Adkins told the CI he was carrying the only firearm he had at the
        time. Adkins then showed the CI a revolver, and can be heard in the video telling the CI
        it's "police edition." Adkins opened the cylinder of the revolver, showing the rear of the
        ammunition loaded into the cylinder. Adkins then closed the cylinder and placed the
        revolver in the waistband of his pants. The CI asked Adkins if it was a "38," to which
        Adkins responded "yeah. " .38 Special is a common caliber of ammunition used in
        revolvers . After some additional conversation, Adkins left the CI's vehicle and the CI
        departed the residence. The CI then returned to the predetermined staging location,
        where DPD investigators searched the CI's vehicle and person for contraband, currency
        and weapons with negative results other than the bag of suspected K2 purchased from
        Adkins.

6.      On February 8, 2018, DPD investigators sent the suspected K2 purchased from Adkins to
        the Commonwealth ofVirginia Department of Forensic Science Western Lab (DFS) in
        Roanoke, VA for analysis. On June 15,2018, DFS issued the results of their analysis.
        The test results indicate the presence of AMB-FUBINACA in the submitted sample.
        According to the US Federal Register, Vol. 82 No. 212, dated November 3, 2017, AMB-
        FUBINACA is temporarily classified as a Schedule I substance effective November 3,
        2017 through November 4, 2019 by order of the Administrator ofthe Drug Enforcement
        Administration. As such, AMB-FUBINACA meets the definition of a controlled
        substance as defined by 21 U.S.C. § 802(6). Accordingly, distribution of AMB-
        FUBINACA is a violation of21 U. S.C. § 841(a)(l).

7.      Based on the video footage , it is reasonable to believe Adkins was carrying the revolver
        he showed the CI concealed on his person. Video footage ofthe January 31,2018
        controlled purchase depicts Adkins appearing to remove a revolver from the waistband of
        his pants, showing the CI what appears to be a loaded revolver, and then putting it into
        the waistband of the pants he is wearing. Based on my training and experience, I know
        individuals who engage in the illegal distribution of controlled substances often conceal
        loaded firearms on their persons for personal protection in the event they are robbed or
        assaulted. Distribution of a controlled substance is a felony under the Controlled
        Substances Act, which meets the definition of a "drug trafficking crime" under 18 U.S.C.
        § 924(c)(2). Pursuant to 18 U.S.C. § 924(c)(l), it is a violation to carry a firearm during
        and in relation to a drug trafficking crime.

8.      125 Locust Lane, Danville, VA is located in the incorporated city ofDanville, which is in
        the Western Judicial District of Virginia.

                                         CONCLUSION

9.      Based on the aforementioned factual information and my training and experience in
        criminal investigations, I submit that probable cause exists to conclude Demauzio
        Lamontae Adkins did knowingly and willingly distribute a controlled substance in
        violation of21 U.S.C. § 841(a), and carried a firearm during and in relation to a drug


                                                 2

     Case 4:19-cr-00001-JLK Document 1 Filed 12/14/18 Page 3 of 4 Pageid#: 3
       trafficking crime in violation of 18 U.S.C. § 924(c)(l).


I declare under the penalty of perjury that the foregoing is true and correct to the best of my
knowledge and belief. Executed on December 14, 2018, at Roanoke, Virginia.



                                                           Peter Gonzalves, Special Agent
                                                      Bureau of Alcohol, Tobacco, Firearms and Explosives



                   BSCRIBED TO BEFORE ME
                   F DECEMBER, 2018




HONORABLE JUDGE ROBERTS . BALLOU
UNITED STATES DISTRICT COURT IN THE
WESTERN DISTRICT OF VIRGINIA




                                                  3

   Case 4:19-cr-00001-JLK Document 1 Filed 12/14/18 Page 4 of 4 Pageid#: 4
